UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)December 7, 2007 Hurco Companies, Inc. (Exact Name of Registrant as Specified in Its Charter Indiana (State or Other Jurisdiction of Incorporation 0-9143 35-1150732 (Commission File Number) (I.R.S. Employer Identification Number) One Technology Way Indianapolis, Indiana 46268 (Address of principal executive offices) (Zip code) (317) 293-5309 (Registrant’s Telephone Number, Including Area Code Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operation and Financial Condition On December 7, 2007, Hurco Companies, Inc. (the "Registrant") reported its results of operations for the fourth quarter ended October 31, 2007.The Registrant's earnings release for the period is attached as Exhibit 99 and the information set forth therein is incorporated herein by reference and constitutes a part of this report.The attached Exhibit is furnished pursuant to Item2.02 of Form 8-K. Item 9.01Financial Statements and Exhibits. 99 Press Release dated December 7, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 7, 2007 HURCO COMPANIES, INC By:/s/ John G. Oblazney Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit 99Press Release of Hurco Companies, Inc. dated December 7, 2007
